—Judgment, Supreme Court, New York County (Felice Shea, J.), rendered June 25, 1993, convicting defendant, after a jury trial, of criminal sale of a controlled substance in the third degree, and sentencing him, as a second felony offender, to a term of 6 to 12 years, unanimously affirmed.
Viewed in a light most favorable to the prosecution (People v Malizia, 62 NY2d 755, cert denied 469 US 932), the evidence that defendant acted as steerer, touting the quality of the drugs, leading the undercover officer directly to the seller, and then acting as intermediary in the exchange, was sufficient as a matter of law to prove defendant’s guilt as an accomplice in the sale (People v Herring, 83 NY2d 780). Defendant’s claim that the testimony by a backup officer bolstered the confirmatory identification of the undercover officer is unpreserved, and, in any event, without merit (People v Chapman, 202 AD2d 297, lv denied 83 NY2d 965). Defendant’s claim of ineffective assistance of counsel is not supported by a record such as might have been developed by an appropriate post-judgment motion, and, from the record before us, it does not appear that counsel was ineffective (see, People v Jones, 55 NY2d 771). We have examined defendant’s remaining claims and find them to be both unpreserved and without merit. Concur—Sullivan, J. P., Ellerin, Wallach, Williams and Mazzarelli, JJ.